CRAVEN, Circuit Judge:
This school desegregation suit is a class action brought pursuant to Rule 23, Federal Rules of Civil Procedure, by plaintiffs as next friends for their school age children, and as representatives of a class of 123 white children who live outside the City of Wilson, but within the Wilson City School District, and who have been assigned to attend previously all-black Barnes Elementary School. On August 29, 1969, the district court denied plaintiffs’ motion for a preliminary injunction ordering the Wilson Board of Education to establish at once a unitary school system. The district judge held that since the children in the class were receiving an integrated education, they lacked standing to require determination of whether the entire school system was dual or unitary. We disagree and reverse.
The Wilson City School District is coterminous with Wilson Township and includes within its boundaries the City of Wilson. That part of the school district not included within the city’s boundaries completely surrounds the city and has been divided into 11 zones by the school board for pupil assignment purposes. The plaintiffs are residents of zones 3 through 9. These geopgraphic zones constitute a continuous arc averaging approximately two miles in width and extending approximately nine miles from an area northeast of the city clockwise around the city to an area southwest of the city. All of the white pupils in grades 1 through 7 who reside in zones 3 through 9 are currently assigned to previously all-black Barnes School, which is located at the approximate center of the arc southeast of the city. Other schools1 in the system containing grades *1811 through 7 are located in the city and on its outskirts, with some closer to the residences of the plaintiffs than is Barnes School. Only pupils enrolled in grades 1 through 7 who live in zones 3 through 9 are explicitly assigned by race. All elementary pupils residing in zone 1 are assigned to the Woodard School, and all elementary pupils in zone 2 are assigned to the Winstead School. Elementary pupils residing in zones 10 and 11 are assigned to Wells School. Those pupils enrolled in grades 1 through 7 who reside within the city boundaries are assigned to the schools which they previously attended.2 A majority to minority transfer rule is in effect throughout the system so that Negroes may escape predominantly black schools if they so elect. Requiring plaintiffs’ class of white pupils to leave their own neighborhood areas to attend Barnes has resulted in a racial mix of 39 percent white and 61 percent black at Barnes School. The racial ratio among all elementary pupils in the system is 54 percent white and 46 percent black.
The plaintiffs contend that they are being denied equal protection of the laws guaranteed to them by the Fourteenth Amendment to the Constitution because the school to which they are assigned is not a part of a unitary school system, but has instead been singled out for arbitrary mixing to appease the Department of Health, Education and Welfare and the federal courts. They urge that “while the desegregation of public schools may enhance the educational opportunity of the black students and thereby afford them equal protection of the laws, it may simultaneously decrease the educational opportunity of some white students and thereby deny them equal protection of the laws if in the process of such desegregation it permits or requires anything less than a unitary, non-racial school system now.” Thus, plaintiffs complain that they have been forced to unfairly bear a burden which should be borne by the community at large. We find it unnecessary to decide whether integration at some “tipping” point diminishes the quality of the public education available to white students and thus imposes a unique burden upon them. It is sufficient for us to determine, and we so hold, that the Equal Protection Clause requires disestablishment of a former dual system and replacement with a unitary system, i. e., “one ‘within which no person is to be effectively excluded from any school because of race or color.’ ” Northcross v. Memphis Board of Education, 397 U.S. 232, 90 S.Ct. 891, 25 L.Ed.2d 246 (March 9, 1970) Burger, Chief Justice, concurring. We think plaintiffs’ class has an equal protection right to be assigned to school on the basis of some neutral principle applicable to all pupils in the system and not to their class alone. The plaintiffs, therefore, seek redress for violation of a personal, present right. See Sweatt v. Painter, 339 U.S. 629, 70 S.Ct. 848, 94 L.Ed. 1114 (1950).
The district court held that “there will be no irreparable damage to any of the plaintiffs * * * by virtue of their attendance of the public schools pursuant to the provisions of the student assignment plan adopted by the Wilson City School Board * * We disagree. The injury demonstrated by the plaintiffs is sufficient, in this factual context, to satisfy the twofold requirements for standing to sue recently set forth by the United States Supreme Court. First, the plaintiffs must have a sufficient personal interest to impart the concrete adverseness required for an Article III “case or controversy.” Second, the plaintiffs must be within the “zone of interests” protected by the constitutional guarantee that they invoke. Barlow v. Collins, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192 (March 3, 1970); Data Processing Service v. Camp, 397 U.S. 167, 90 S.Ct. 838, 25 L.Ed.2d 200 (March 3, 1970). As we have noted above, the second requirement is met by these plaintiffs. With respect to the first, the *182record reveals that the plaintiffs first attacked the school board’s assignment scheme soon after it was announced on May 1, 1969, by voicing their protest at the board’s public meetings. When the board refused to alter its policies, the plaintiffs initiated this action on July 31, 1969. The plaintiffs clearly feel that they have been affirmatively injured by the board’s disregard for the Fourteenth Amendment rights of the students in the system. This case is, therefore, a bona fide adversary proceeding as required by Article III.
The school board contends that the plaintiffs are not entitled to injunctive relief because (1) they have not exhausted their state administrative remedies and (2) they are “attempting to interfere with the discretionary statutory power [to assign pupils] reposed in the Board.” Needless to say, any discretion which the board has in assigning pupils must be exercised in harmony with the Fourteenth Amendment rights of those pupils. When an assignment plan is unconstitutional, the assigned pupils have every right to attack it despite its discretionary nature. The Civil Rights Act, 42 U.S.C. § 1983, guarantees to any person within the jurisdiction of the United States equitable and legal redress for the “deprivation of any rights, privileges, or immunities secured by the Constitution and laws” of the United States. In Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961), the Supreme Court said that “the federal remedy [under the Civil Rights Act] is supplementary to the state remedy, and the latter need not be first sought and refused before the federal one is invoked.” Id. at 183, 81 S.Ct. at 482. In applying this principle to a school desegregation case the Court pointed out that “petitioners assert that respondents have been and are depriving them of rights protected by the Fourteenth Amendment. It is immaterial whether respondents’ conduct is legal or illegal as a matter of state law. Such claims are entitled to be adjudicated in the federal courts.” McNeese v. Board of Education, 373 U.S. 668, 674, 83 S.Ct. 1433, 1437, 10 L.Ed.2d 622 (1963). The Court declined in McNeese to require exhaustion of state administrative proceedings as a prerequisite to adjudication of a school case involving constitutional principles.
In sum, it is apparent that the Wilson City School Board is not operating a unitary system. We hold that although the plaintiffs are assigned to an integrated school, they nevertheless have standing to attack the defects in the board’s overall assignment policies. The judgment of the district court is reversed and the case is remanded with instructions that the Wilson City School Board be ordered to submit for the district court’s approval a plan for the implementation of a unitary school system in the City of Wilson School District to become effective not later than the beginning of the 1970-71 school year.
Reversed and remanded.

. Pupil assignment statistics for Wilson City School District’s nine elementary schools (grades 1 through 7) for the 1969-70 school year are:
School White Black Total
Adams -0- 370 370
Barnes 123 192 315
Elvie -0- 918 918
School White Black Total
Hearne 326 90 416
Vick -0- 526 526
Vinson-Bynum 423 61 484
Wells 715 58 773
Winstead 629 34 663
Woodard 397 _13 410
Totals 2,613 2,262 4,875


. The previous basis of assignment for these pupils does not appear in the record.